Exhibit 10.1

FIRST AMENDMENT TO THE

SUSSER HOLDINGS CORPORATION

2006 EQUITY INCENTIVE PLAN

This Amendment (the “Amendment”) to the Susser Holdings Corporation 2006 Equity
Incentive Plan (the “Plan”), is hereby adopted as of May 26, 2010 by Susser
Holdings Corporation (the “Company”). Terms used but not defined herein shall
have the meanings given such terms in the Plan.

WHEREAS, the Company maintains the Plan for the purposes set forth therein; and

WHEREAS, the Board of Directors approved, subject to approval by the Company’s
shareholders, an amendment to the Plan to permit a one-time option exchange
program for employees and executive officers holding specified options (the
“Amendment”); and

WHEREAS, the Company’s shareholders voted in favor of the Amendment at the
Company’s annual meeting on May 26, 2010.

NOW, THEREFORE, the Plan is hereby amended, effective as of May 26, 2010, by
adding a new sub-section (k) to Section 5 of the Plan, as follows:

“(k) One-Time Option Re-Pricing Program. Notwithstanding any other provision of
the Plan to the contrary, the compensation committee may provide for, and the
Company may implement, a one-time-only Option exchange program for Option
holders other than members of the Company’s Board of Directors and the Company’s
Chief Executive Officer, pursuant to which outstanding Options with exercise
prices equal to or exceeding $13.92 may, at the election of the person holding
such Option, be tendered to the Company for cancellation in exchange for the
issuance of exchange consideration with substantially the same fair market value
as the tendered Options consisting of (i) an Option covering a lesser number of
Shares and with an exercise price no less than the closing price of the
Company’s common stock on the date such Option is granted and (ii) Shares of
Restricted Stock, provided that any executive officer participating in such
exchange shall receive only Options, and not Shares of Restricted Stock, and
that such option exchange offer is commenced prior to December 31, 2010.”

All other provisions of the Plan shall remain the same and in full force and
effect.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Susser Holdings Corporation, by a duly authorized officer,
has executed this Amendment to the Susser Holdings Corporation 2006 Equity
Incentive Plan, effective as of May 26, 2010.

 

SUSSER HOLDINGS CORPORATION By:  

/s/ Mary E. Sullivan

  Name:   Mary E. Sullivan   Title:   Executive Vice President and Chief
Financial Officer